In a child support proceeding pursuant to Family Court Act article 4, the mother appeals, as limited by her brief, from stated portions of an order of the Family Court, Orange County (Klein, J.), dated April 15, 2013, which, upon denying the father’s objec*787tions to an order of the same court (Braxton, S.M.), dated February 27, 2013, which, after a hearing, inter alia, directed the father to pay 35% of the college loan expenses for the parties’ daughter, among other things, determined that the Support Magistrate’s order only directed the father to pay 35% of the college loan expenses for the fall 2012 semester, with leave to the petitioner to petition for the daughter’s future college expenses.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Under the circumstances of this case, the Family Court providently exercised its discretion in determining that the father was obligated to pay 35% of the parties’ daughter’s college loan expenses for the fall 2012 semester only, with leave to the mother to petition regarding the daughter’s future college expenses and any credits thereto (see Domestic Relations Law § 240 [1- b] [c] [7]; see generally Matter of Thompson v Malcolm, 71 AD3d 1154, 1154-1155 [2010]; Matter of Niewiadomski v Jacoby, 61 AD3d 871, 872 [2009]; Matter of French v French, 13 AD3d 624, 625 [2004]; Chan v Chan, 267 AD2d 413, 414 [1999]).
The mother’s remaining contentions are either without merit or not properly before this Court. Rivera, J.R, Dickerson, Leventhal and Hall, JJ., concur.